Case 2:20-cv-00180-JLB-MRM Document 31 Filed 05/18/20 Page 1 of 3 PageID 526




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

LINDA FAIRSTEIN,                                )
                                                )
                   Plaintiff,                   )             Case No: 2:20-cv-180
                                                )
v.                                              )
                                                )
NETFLIX, INC., AVA DUVERNAY,                    )
and ATTICA LOCKE,                               )
                                                )
                   Defendants.                  )

 UNOPPOSED JOINT MOTION FOR EXTENSION OF TIME FOR OPPOSITION AND
                 LEAVE TO FILE REPLY MEMORANDA

         Plaintiff Linda Fairstein, pursuant to Rule 6(b)(1)(A), Federal Rules of Civil Procedure,

and Local Rule 3.01, moves this Court for an extension of time to July 1, 2020, to file her

memoranda in opposition to the motions to dismiss that Defendants filed on May 18, 2020.

Defendants Netflix, Inc, Ava DuVernay, and Attica Locke also seek leave to file reply memoranda

in support of their motions. The reasons for this motion are set forth below.

                                  MEMORANDUM IN SUPPORT

         Defendant Netflix, Inc. previously obtained permission from this Court to increase its page

limit for its motion to dismiss and supporting memorandum from twenty-five pages to forty pages

[Dkt. 23]. In its motion for leave to exceed the 25-page limit, Netflix explained:

                   Plaintiff’s Complaint is 119 pages and contains 382 paragraphs and more
                   than 200 footnotes, citing to and relying upon a host of publications and
                   public records…. While Netflix has endeavored to make its presentation as
                   succinct as possible, the complexity and importance of the Constitutional
                   and common law issues it raises necessitate an enlargement of the Court’s
                   page limits. (Emphasis added).

Because of “the complexity and importance” of the issues, as well as existing commitments in

other cases and the unprecedented circumstances surrounding COVID-19 that have complicated



[13589-0001/3477215/1]                              1
Case 2:20-cv-00180-JLB-MRM Document 31 Filed 05/18/20 Page 2 of 3 PageID 527




the logistical aspects of counsels’ day-to-day work, Plaintiff seeks additional time to respond to

Netflix’s motion to dismiss. The other two individual Defendants have filed a separate motion to

dismiss on jurisdictional and venue grounds. Netflix also has filed a special motion to strike.

Plaintiff would prefer to respond to all motions on the same day. Further, Plaintiff is evaluating

whether she will need to seek leave to conduct discovery on the jurisdictional issues that have been

raised.

          Rule 3.01(b), Local Rules, United States District Court, Middle District of Florida, requires

a party to respond to a motion within fourteen (14) days from the date the motion was filed.

Plaintiff’s responses are currently due on June 1, 2020, and Plaintiff moves to extend this deadline

to July 1, 2020.

          To fully address the issues raised in Plaintiff’s opposition memoranda, and for the Court’s

benefit given the issues, Defendants seek leave, pursuant to Rule 3.01(c), to file reply memoranda

in support of their motions to dismiss on or before July 29, 2020.

                                   Local Rule 3.01(g) Certification

          Pursuant to Rule 3.01(g), Local Rules, United States District Court, Middle District of

Florida, Plaintiff’s counsel has conferred with counsel for Defendants, and they do not oppose the

requested extension until July 1, 2020. However, Defendants would oppose a request by Plaintiff

for leave to conduct jurisdictional discovery, if Plaintiff files such a motion, and reserve all rights

to object to such a motion. Further, Plaintiff does not oppose Defendants’ request for leave to file

reply memoranda by July 29, 2020.

          For the foregoing reasons, Plaintiff and Defendants respectfully ask this Court to grant this

motion and allow Ms. Fairstein to file her memoranda in opposition to Defendants’ motions to




[13589-0001/3477215/1]                             2
Case 2:20-cv-00180-JLB-MRM Document 31 Filed 05/18/20 Page 3 of 3 PageID 528




dismiss and strike by July 1, 2020, for all Defendants leave to file reply memoranda in support of

their motions by July 29, 2020, and for such further relief as this Court deems just and proper.

                                        Respectfully submitted,

                                            By: /s/ EDWARD K. CHEFFY
                                                Edward K. Cheffy
                                                Florida Bar No. 393649
                                                Rachael S. Loukonen
                                                Florida Bar No. 668435
                                                Kimberly D. Swanson
                                                Florida Bar No. 1018219
                                                CHEFFY PASSIDOMO, P.A
                                                821 Fifth Avenue South, Suite 201
                                                Naples, Florida 34102
                                                (239) 261-9300
                                                ekcheffy@napleslaw.com
                                                rloukonen@napleslaw.com
                                                kdswanson@napleslaw.com

                                                       -and-


                                            By: /s/ ANDREW MILTENBERG
                                                Andrew Miltenberg
                                                Kara Gorycki
                                                NESENOFF & MILTENBERG, LLP
                                                363 Seventh Avenue, Fifth Floor
                                                New York, New York 10001
                                                (212) 736-4500
                                                amiltenberg@nmllplaw.com
                                                kgorycki@nmllplaw.com
                                                Admitted Pro Hac Vice


                                CERTIFICATE OF SERVICE

         I hereby certify that on this 18th day of May, 2020 a copy of the foregoing was filed

electronically via the ECF filing system.




                                                       /s/ EDWARD K. CHEFFY



[13589-0001/3477215/1]                             3
